Case 5:18-cv-00555-XR
  Case                 Document1-5
        5:19-cv-00506 Document  71-3Filed
                                       Filed 06/06/19Page
                                          05/10/19     Page  14
                                                          1 of of 4
Case 5:18-cv-00555-XR
  Case                 Document1-5
        5:19-cv-00506 Document  71-3Filed
                                       Filed 06/06/19Page
                                          05/10/19     Page  24
                                                          2 of of 4
Case 5:18-cv-00555-XR
  Case                 Document1-5
        5:19-cv-00506 Document  71-3Filed
                                       Filed 06/06/19Page
                                          05/10/19     Page  34
                                                          3 of of 4
Case 5:18-cv-00555-XR
  Case                 Document1-5
        5:19-cv-00506 Document  71-3Filed
                                       Filed 06/06/19Page
                                          05/10/19     Page  44
                                                          4 of of 4
